           Case 2:20-cv-01464-RSM-BAT Document 11 Filed 12/14/20 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JASON MARK HART,

 9                              Plaintiff,                 CASE NO. 2:20-cv-01464-RSM-BAT

10           v.                                            ORDER DIRECTING PLAINTIFF
                                                           TO SUBMIT DOCUMENT BUNDLE
11   KARIE RAINER, et al.,                                 #2 OF AMENDED COMPLAINT

12                              Defendant.

13          Plaintiff filed a motion to amend his complaint on December 10, 2020, Dkt. 10, but it
14   appears "bundle # 2" of the 5 bundles listed as attached in his motion may have been omitted.
15          In order to ensure plaintiff's motion to amend the complaint is complete, the Court directs
16   plaintiff to check if all of the bundles of documents were submitted, or whether bundle # 2 is
17   missing. By December 18, 2020, plaintiff should either submit document bundle #2, or inform
18   that Court that all of the documents in support of his amended complaint were submitted.
19          DATED this 14th day of December, 2020.
20

21                                                               A
                                                          BRIAN A. TSUCHIDA
22                                                        United States Magistrate Judge

23


     ORDER DIRECTING PLAINTIFF TO
     SUBMIT DOCUMENT BUNDLE #2 OF
     AMENDED COMPLAINT - 1
